Title: To Benjamin Franklin from Richard Brocklesby, 22 October 1779
From: Brocklesby, Richard
To: Franklin, Benjamin


Dear Sr.London 22nd Octobr. 1779
I never before presumed to give you the trouble of a letter in these miserable times, nor should I have done it at present when your Cause is so high & ours so low; but on the behalf of suffering humanity I adventure to bespeak your well known good Offices, & to tell you, that a worthy friend of mine Mr Croft a Banker in Pall Mall has a favorite Son Lieutent Richard Croft of the 20th Regiment of Foot a Prisoner, now at Charlotteville in Virginia, whose letters wch I have seen give such a deplorable representation of his past condition in his Captivity wth some circumstances particular in his case, that the philanthropy of my Nature, where friendship is concernd, induces me now to implore your good offices in his favor to facilitate his Exchange & release from Captivity on the establishd terms agreed by each party. Prudence forbids me to enlarge farther than to assure you I shall ever gratefully acknowledge whatever kindness you can procure for this Gentleman & I will only add that no one can venerate you more than Dr Sr your most Affecte & faithful Hle Servt.
Richard Brocklesby
 
Addressed: To / His Excellency / Benjamin Franklin Esqr. / &c &c &c / at / Paris
Notation: Brocklesby 22 Oct. 1779.
